—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Silverman, J.), rendered January 9, 1998, convicting him of bail jumping in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that a court file was improperly admitted into evidence pursuant to the business records exception to the hearsay rule (see, CPLR 4518) because no adequate foundation was laid. However, the defendant’s failure to object to the admission of the file or the accompanying foundation testimony at trial renders his present contention unpreserved for appellate review (see, CPL 470.05 [2]; People v Hutchinson, 255 AD2d 396; People v Antongiorgi, 242 AD2d 578). In any event, the defendant’s contention is without merit (see, People v Sanchez, 260 AD2d 178; People v Edmonds, 251 AD2d 197; People v Pierre, 157 AD2d 750). Krausman, J. P., S. Miller, Schmidt and Adams, JJ., concur.